Citation Nr: 0112767	
Decision Date: 05/04/01    Archive Date: 05/09/01

DOCKET NO.  00-23 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to an increased evaluation for ischemic heart 
disease as a residual of beriberi, evaluated as 60 percent 
disabling.

2.  Entitlement to a total disability rating on the basis of 
individual unemployability due to service-connected 
disability.  


FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
January 1942 to September 1942 and from August 1945 to June 
1946.  He was a Prisoner of War from April 1942 to September 
1942.

2.  This case came to the Board of Veterans' Appeals in 
November 2000 on appeal from a rating decision by the 
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines.  

3.  In April 2001, the Board was notified that the veteran 
died on March 20, 2001.  


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 2000); 38 C.F.R. 
§ 20.1302  (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. § 
20.1302).  

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. § 
20.1106 (2000).  


ORDER

The appeal is dismissed.  



		
	A. BRYANT 
	Member, Board of Veterans' Appeals

 

